UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2008



WILLIAM HOLT COBB,

                                             Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Joseph Robert Goodwin, Dis-
trict Judge. (CA-99-335-2)


Submitted:   September 8, 1999         Decided:   September 23, 1999


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


William Holt Cobb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Holt Cobb seeks to appeal the district court’s order

denying relief without prejudice on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).    We have reviewed the

record and the district court’s order accepting the recommendation

of the magistrate judge to dismiss Cobb’s petition for failure to

exhaust state court remedies and find no reversible error.      Ac-

cordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See Cobb v. West

Virginia, No. CA-99-335-2 (S.D.W. Va. June 16, 1999).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed”
June 15, 1999, the district court’s records show that it was
entered on the docket sheet on June 16, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2